            Case 3:17-cv-03022-JST Document 536 Filed 05/03/19 Page 1 of 2




May 3, 2019


Honorable Jon S. Tigar
San Francisco Courthouse
Courtroom 9 - 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

          Re:       Eolas Technologies Incorporated v. Amazon.com, Inc., No. 3:17-cv-3022-JST-
                    JSC (N.D. Cal.); Eolas Technologies Incorporated v. Google LLC, No. 3:17-cv-
                    1138-JST-JSC (N.D. Cal.)

To the Hon. Judge Tigar:

I write regarding the May 2, 2019 filing of Eolas’s Response to Amazon and Google’s Brief
regarding remedies (ECF Nos. 522-4 and 523). Eolas’s filing was delayed several hours as a result
of a technical issue with seventeen (17) PDF documents that were attached as exhibits to
declarations in support of the filings. Three times, these PDFs were loaded into the ECF system
without success due an error message stating:

          ERROR: Document is malformed or contains code which may cause an external action
          (such as launching an application). This PDF document cannot be accepted.

This error resulted in two failed attempts to file any of the documents associated with ECF No.
522 (Administrative Motion to Seal). After the second failed attempt to file, Eolas served the not-
yet-filed documents on Amazon and Google’s counsel at 7:14 p.m. After several attempts to
reformat the PDFs, the PDFs were re-processed, and the filing was finally accepted by the ECF
system at 8:37 p.m. The subsequent public versions of Eolas’s response (ECF Nos. 523-533) were
then filed, concluding at 9:14 p.m.

Eolas is aware of the Court’s August 8, 2017 Order (ECF No. 377), which states that all filings
should be made by 5:00 p.m. on the date they are due. And because Eolas’ filing was not complete
by 5:00 p.m., Eolas brings this to the Court’s attention. Eolas has confirmed with counsel for
Amazon and Google and neither have an objection to the timing of Eolas’s filings. However, if
the Court would like Eolas to file a motion for leave supported by a declaration asking the Court
to allow its submission, Eolas will be happy to do so.

Respectfully submitted,


01980-00069/10500718.1
         Case 3:17-cv-03022-JST Document 536 Filed 05/03/19 Page 2 of 2
May 3, 2019
Page 2 of 2


/s/ Mario Moore
Mario Moore

DAN JOHNSON LAW GROUP, LLP
mario@danjohnsonlawgroup.com
400 Oyster Point Blvd., Ste. 321
South San Francisco, CA 94080
(415) 604-4500

Counsel for Eolas and McKool Smith PC
